Case 13-40501        Doc 32      Filed 02/20/19    Entered 02/20/19 14:48:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 40501
         Denise Darcel Ratliff

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/16/2013.

         2) The plan was confirmed on 01/08/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/08/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/01/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $21,141.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-40501              Doc 32      Filed 02/20/19    Entered 02/20/19 14:48:53                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                 $52,765.00
           Less amount refunded to debtor                              $864.95

 NET RECEIPTS:                                                                                        $51,900.05


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,081.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $2,136.47
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $5,217.47

 Attorney fees paid and disclosed by debtor:                       $919.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Christ Medical Center        Unsecured      2,156.00            NA              NA            0.00        0.00
 American InfoSource LP as Agent       Unsecured      1,100.00         975.00          975.00        479.41         0.00
 Ameristar Financial Servicing         Unsecured      5,000.00            NA              NA            0.00        0.00
 Assoc. In Sleep Medicine              Unsecured           0.00           NA              NA            0.00        0.00
 City of Chicago EMS                   Unsecured          75.00        100.00          100.00          49.17        0.00
 City of Chicago EMS                   Unsecured            NA         100.00          100.00          49.17        0.00
 City of Chicago EMS                   Unsecured           0.00        100.00          100.00          49.17        0.00
 City of Chicago EMS                   Unsecured           0.00        842.00          842.00        414.01         0.00
 Collectibles Today Network            Unsecured          90.00           NA              NA            0.00        0.00
 Comcast                               Unsecured      1,646.00            NA              NA            0.00        0.00
 Convergent Outsourcing                Unsecured         100.00           NA              NA            0.00        0.00
 Direct Brands                         Unsecured           0.00           NA              NA            0.00        0.00
 East West University                  Unsecured         900.00           NA              NA            0.00        0.00
 Emp. of Chicago LLC                   Unsecured         850.00           NA              NA            0.00        0.00
 First Premier Bank                    Unsecured         250.00           NA              NA            0.00        0.00
 GE Capital Corp.                      Unsecured      1,450.00            NA              NA            0.00        0.00
 Hawthorne Architectural Reg.          Unsecured          85.00           NA              NA            0.00        0.00
 Illinois Sleep Provider               Unsecured         400.00           NA              NA            0.00        0.00
 Internal Revenue Service              Unsecured            NA       2,217.22        2,217.22      1,090.21         0.00
 Internal Revenue Service              Priority      15,200.00     12,716.16        12,716.16     12,716.16         0.00
 J.B. Jenkins & Associates             Unsecured         335.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC         Unsecured         137.00        137.41          137.41          67.56        0.00
 JP Morgan Chase Bank                  Unsecured         673.00           NA              NA            0.00        0.00
 JP Morgan Chase Bank NA               Unsecured            NA           0.00          222.91        109.60         0.00
 JP Morgan Chase Bank NA               Secured       20,900.00     21,122.91        20,900.00     20,900.00    2,193.06
 Kraft Eye Institute                   Unsecured          88.00           NA              NA            0.00        0.00
 Little Company of Mary Hospital       Unsecured      1,500.00            NA              NA            0.00        0.00
 Luther Appliances & Furniture Sales   Secured           500.00        371.60          371.60        371.60         7.63
 Mercy Hospital                        Unsecured      2,000.00            NA              NA            0.00        0.00
 Northwestern Hospital                 Unsecured         150.00           NA              NA            0.00        0.00
 Northwestern Mem. Phys. Group         Unsecured          75.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-40501             Doc 32   Filed 02/20/19    Entered 02/20/19 14:48:53              Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 Purchasing Power LLC              Secured        1,500.00           0.00      1,800.00      1,800.00      104.53
 Radiology Imaging Specialists     Unsecured         150.00           NA            NA            0.00        0.00
 South Shore Hospital              Unsecured         125.00           NA            NA            0.00        0.00
 Sprint Corp                       Unsecured         800.00        762.00        762.00        374.68         0.00
 Stanley Polit                     Unsecured         220.00           NA            NA            0.00        0.00
 T-Mobile                          Unsecured         750.00           NA            NA            0.00        0.00
 United States Dept Of Education   Unsecured      5,700.00       6,026.35      6,026.35      2,963.16         0.00
 USA Discounters                   Secured        3,200.00       1,500.00      1,500.00      1,500.00       87.53
 USA Discounters                   Unsecured           0.00      2,757.64      2,757.64      1,355.93         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                      $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                            $20,900.00         $20,900.00              $2,193.06
       All Other Secured                                   $3,671.60          $3,671.60                $199.69
 TOTAL SECURED:                                           $24,571.60         $24,571.60              $2,392.75

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                   $0.00
        Domestic Support Ongoing                               $0.00              $0.00                   $0.00
        All Other Priority                                $12,716.16         $12,716.16                   $0.00
 TOTAL PRIORITY:                                          $12,716.16         $12,716.16                   $0.00

 GENERAL UNSECURED PAYMENTS:                              $14,240.53           $7,002.07                  $0.00


 Disbursements:

           Expenses of Administration                           $5,217.47
           Disbursements to Creditors                          $46,682.58

 TOTAL DISBURSEMENTS :                                                                          $51,900.05




UST Form 101-13-FR-S (9/1/2009)
Case 13-40501        Doc 32      Filed 02/20/19     Entered 02/20/19 14:48:53            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
